The Opinion of the Court wes delivered by Caton, J.*  Harris filed his petition to enforce a mechanics’ lien, in which he averred that he made a contract with Warren to build him a house, setting forth the terms of the contract, The petition avers, that, in pursuance of the said contract, Harris commenced on said house, “and performed a large amount of labor upon the same, to wit, to the amount of six hundred and twenty dollars and seventy five cents, as will appear from a certain schedule annexed hereto, and marked ‘Exhibit A.,’ and prayed to be taken as a part of this petition, which labor was performed in the erection of the before mentioned building on the premises aforesaid, and that your petitioner completed the performance of the said services and labor on or about the middle of July, 1844, at which time all amounts which remained unpaid for said labor became due and payable from said Warren to your petitioner.” The cause was regularly put at issue and tried by a jury, who found a verdict for the petitioner for two hundred and twenty two dollars and sixty cents. A motion was made for a new trial and overruled, and exceptions taken, and the case is brought here by appeal. The only question made here is, that the petition is insufficient in not averring that the petitioner had completed the carpenters and joiners’ work on the house as he had agreed. In this respect the petition is undoubtedly substantially defective, but we are of opinion that that defect was cured by the verdict. Where the statements in the pleading, although imperfect and insufficient in themselves, yet are of such a character as to force upon the mind of the Court the conclusion that all must have been proved on the trial, which should have been stated in the pleading to have made it sufficient, before the jury would have been induced to- have rendered a verdict for the plaintiff, there the defective pleading is aided by intendment after verdict, and the Court may render judgment. In 1 Chitty’s Pleading, 712, the author, in speaking on this subject, says: “ The general principle upon which it depends appears to be, that where there is any defect, imperfection or omission in any pleading, whether in substance or form', which would have been a fatal objection upon demurrer, yet if the issue joined be such as necessarily required, on the trial, proof of the facts so defectively or imperfectly stated or omitted, and without which it is not to be presumed that either the Judge, would direct the jury to give, or the jury would have given, the verdict, such defect, imperfection or. omission is cured by the verdict.” The matter which is insufficiently or defectively set out, and which is to- be implied by the verdict, must not be inconsistent with the defective pleading, but may consistently therewith be reasonably and fairly intended. It is in order to support the verdict that this intendment is made in favor of the pleading. The substance of this doctrine is, that a verdict will aid a defective statement of a title, right or cause of action, but cannot make good a defective right or cause of action. This implication is never raiséd except where a verdict has been rendered, and can never come to the relief of- defective pleading where judgment is taken by default. These principles are stated,, it is true, in very general terms, and necessarily so; for from the nature of the subject, it is impossible to lay down rules which will be so specific and clear, as to leave no difficulty in applying them to each particular case as it may arise, and hence, it is necessary, generally, to look into the cases on the subject, to understand properly their application. Upon doing this with some care, we find many where pleadings, in our opinion, much more defective than in the principal case, have been held to have been aided by verdict, but we do not think it necessary to extend this Opinion by giving a. particular account of them. Here the petitioner alleges that petitioner agreed to do the carpenters and joiners’ work on a particular house; that in pursuance of such agreement, he did a large amount of work as setjforth in an Exhibit; which labor was performed in the erection of said house, and that he completed the performance of said services and labor on, &c. It is true, in this he has not expressly averred, that in doing said work he had completed the carpenters and joiners’ work on said house; yet in finding that he had completed the work on the house, the jury have found nothing inconsistent with the statement in the petition, and such completion must have been proved to have enabled the jury to have found for the petitioner, for no matter how much work he had done on the house, until he had completed it, nothing could be recovered in this form of action. Nor are we left to conjecture on this subject, for the bill of exceptions shows, that at the instance of the defendant, the Court instructed the jury, that unless the petitioner had proved that he had completed the work on said house according to his agreement, they should find a verdict for the defendant. But independent of the inferences drawn from this instruction in connection with the verdict, we think it is clear that we should intend from the pleadings and verdict, that it was proved to the jury that the work was completed and that the Court would have instructed them to find for the defendant, without such proof. The petition would have been clearly bad on demurrer, but it was cured by the verdict, and the judgment must be affirmed with the costs. ■Judgment affirmed.  Wilson C. J., did not sit in this case.